DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
The present application, filed on 13-March-2020, claims priority from Luxembourg patent application # LU 101162, filed on 22-March-2019.
Applicant’s claim for domestic priority under 35 USC §119(e) is also acknowledged: The present application claims priority from provisional applications 62/818,423, filed on 14-March-2019, and 62/865,744, filed on 24-June-2019.
The present application is therefore accorded a prima facie effective filing date of 14-March-2019 (for disclosure supported by the 62/818,423 application).

Information Disclosure Statement
The information disclosure statement IDS#1 (12 references) submitted on 13-March-2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC §112(d)
The following is a quotation of 35 USC §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of 

Claim 14 is rejected under 35 USC §112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 requires that the vehicle is “an airplane or other aerial passenger vehicle, a train, locomotive or a boat or other marine vehicle”, but claim 13 requires the vehicle to be bus, and since the vehicle cannot be both (and specifically that there is no descriptive support for a vehicle that is both, claim 14 fails to include the limitations of claim 13.
Applicant may cancel the claim, or amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6, 8-10, 12, 13, 15 and 18-21 are rejected under 35 USC §102(a)(2) as anticipated by Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1).
Consider claim 1:  A vehicle occupant detection system, Maimoni discloses a system and method for determining whether passengers or other objects have comprising:
a controller and a memory storing computer instructions, wherein the controller includes a processor and that is communicatively coupled to the memory; a processor (16) adapted to execute instructions from a computer readable medium [page 2, 24 to page 3, 7; page 11, 19-28];
a plurality of life detection sensors, wherein the plurality of life detection sensors are installed within an interior cabin of a mass-transit vehicle and are each associated with a life detection zone, and wherein the plurality of life detection sensors are communicatively coupled to the controller; a plurality of sensors (12) each configured to detect one seating position location (detection zone), the sensors coupled to the processor [Fig. 1; page 11, 13-23];
a local warning system having a human-machine interface (HMI) output device, wherein the HMI output device is used to indicate a result of an occupant detection scanning process carried out using the plurality of life detection sensors; the system comprising a display means (17) which may be an independent monitor connected to the processor to display a graphical representation of sensor results [Fig. 1; page 12, 23-29];
a vehicle interface that communicatively couples the controller to a vehicle electrical system of the mass-transit vehicle; wherein the system and processor are coupled to vehicle systems including: the vehicle electrical infrastructure [page 3, 20-22], engine, interior and exterior lights, climate 
wherein the controller, when executing the computer instructions using the processor, causes the vehicle occupant detection system to:
detect a mass-transit service termination event based on vehicle data received via the vehicle interface; the system (and processor) to identify a leaving attempt of a driver (step 104) and/or turning off of the vehicle engine [Fig. 2; page 2, 24-30; page 4, 10-16 page 5, 4-11; page 8, 23-27; page 13, 3-16];
in response to detecting the mass-transit service termination event, acquire sensor data by scanning the life detection zone using the plurality of life detection sensors; (step 105) [Fig. 2-3; page 2, 24-30; page 5, 22 to page 6, 6; page 13, 13 to Page 14, 11];
determine whether an occupant is present based on the sensor data; an affirmative or negative determination with respect to an occupant is made [page 2, 30; Page 14, 1-7]; and 
provide an indication to a user that an occupant is present using the HMI output device when it is determined that an occupant is present; based on detection of an object, a notification is made to a vehicle display (17) and/or alarm, mobile device or remote location (step 106) [Fig. 2-3; page 2, 24 to page 3, 19; page 3, 29-33; page 5, 14-21; page 13, 13 to page 14, 11].
Consider claim 2 and as applied to claim 1:  The vehicle occupant detection system of claim 1, wherein the controller is configured to detect one or more vehicle conditions of the vehicle electrical system via the vehicle interface, and wherein the one or more vehicle conditions include a parking brake status and/or an ignition status. Maimoni specifically disclose detecting that the vehicle engine is turned on and off, and a driver attempt to leave the vehicle based on removal of keys, activating the emergency (parking) brake [Fig. 1; page 4, 10-16 page 5, 4-11; page 8, 17-27; page 15, 17-24].
Consider claim 3 and as applied to claim 1:  The vehicle occupant detection system of claim 1, wherein the HMI output device includes a plurality of light sources. Maimoni discloses control of both vehicle interior and exterior lights based on system status, and a display in which a graphic symbol (light source) may be used to indicate each seat position [Fig. 1; page 4, 27-31; page 8, 23-27; page 14, 16 to page 15, 3].
Consider claim 4 and as applied to claim 1:  The vehicle occupant detection system of claim 1, wherein the local warning system includes a driver interface that includes the HMI output device, and wherein the driver interface includes an HMI input device. Maimoni includes a security fixture (18) at the rear of the vehicle with which the driver interfaces [Fig. 1; page 7, 19-29; page 11, 28 to page 12, 4].
Consider claim 5 and as applied to claim 4:  The vehicle occupant detection system of claim 4, wherein the HMI output device of the driver interface comprises an electronic display device that presents a graphical user interface (GUI), and wherein the electronic display device is communicatively coupled to the controller. Maimoni specifically discloses a display (17) with a GUI [Fig. 1; page 7, 6-18; page 12, 23-29; (also page 12, 1-14)].
Consider claim 6 and as applied to claim 4:  The vehicle occupant detection system of claim 4, wherein the HMI input device is a physical pushbutton. Maimoni further discloses that the security fixture may specifically comprise a depressible button [page 7, 15-25].
Consider claim 8 and as applied to claim 1:  The vehicle occupant detection system of claim 1, further comprising a remote warning system that includes a cellular chipset and/or a short-range wireless communications controller. Maimoni discloses transmission to a mobile phone (audio and/or SMS), and therefore implicitly or inherently discloses a chipset or controlled for this purpose [Fig. 1-2; page 5, 12-21; page 6, 23-27; page 12, 15-22; page 13, 3-12].
Consider claim 9 and as applied to claim 8:  The vehicle occupant detection system of claim 8, wherein the cellular chipset is configured to carry out any one or more of the following: sending a short message service (SMS) message, sending a multimedia messaging service (MMS) message, sending other text message(s), establishing a voice over internet protocol (VoIP) connection, sending information or data using an IP, sending an email, establishing a voice call, sending sensor data, sending log files or log data, sending a scan result of the occupant detection scanning process, sending video or images captured using a camera, sending a geographic location of the vehicle occupant detection system and/or the vehicle, sending information pertaining to the occupant detection scanning process, sending system settings, and sending vehicle status information pertaining to the one or more vehicle conditions. Maimoni specifically discloses notifications sent by SMS, e-mail or audio/voicemail [Fig. 1-2; page 5, 12-21; page 14, 30 page 15, 3].
Consider claim 10 and as applied to claim 9:  The vehicle occupant detection system of claim 9, wherein the cellular chipset is configured to send the SMS message, the MMS message, and/or the email, and wherein the SMS message, the MMS message, and/or the email includes information or data indicating a scan result of the occupant detection system. Maimoni specifically discloses messages/notification with occupant status information by SMS or e-mail [Fig. 1-2; page 5, 12-21; page 12, 5-14; page 12, 30 to page 13, 2].
Consider claim 12 and as applied to claim 1:  The vehicle occupant detection system of claim 1, wherein the vehicle occupant detection system is an aftermarket device that is retrofitted to the vehicle. Maimoni discloses a system to be simply installed and integrated into a vehicle after the vehicle is built [Page 3, 21-23, Page 11, 1-3, 15-19].
Consider claim 13 and as applied to claim 1:  The vehicle occupant detection system of claim 1, wherein the mass-transit vehicle is a bus. Maimoni specifically discloses applicability to a bus [Fig. 1; page 11, 4-10].
Consider claim 15 and as applied to claim 13:  The vehicle occupant detection system of claim 13, wherein the mass-transit vehicle is a school bus. Maimoni explicitly discloses applicability to both a public bus and transport for children [Fig. 1; page 11, 4-10].
Consider claim 18 and as applied to claim 1:  The vehicle occupant detection system of claim 1, further comprising a global navigation satellite system (GNSS) receiver that is used to determine a geographic location of the vehicle occupant detection system. Maimoni explicitly discloses the use of GPS (14) (GNSS system) to determine vehicle location [page 3, 3-7; page 11, 19-24].
Consider claim 19:  A method of carrying out a remedial action in response to detecting an occupant within a vehicle, wherein the method is carried out by a vehicle occupant detection system, Maimoni discloses a system and method for determining whether passengers or other objects have been left in an unattended vehicle [Title; Abstract; Fig. 1; page 1, 2-3; page 2, 24 to page 3, 27], and wherein the method comprises:
detecting a mass-transit service termination event at the vehicle occupant detection system; the system (and processor) to identifies a leaving attempt of a driver (step 104) and/or turning off of the vehicle engine [Fig. 2; page 2, 24-30; page 4, 10-16 page 5, 4-11; page 8, 23-27; page 13, 3-16];
in response to detecting the mass-transit service termination event, carrying out an occupant detection scanning process using a plurality of life detection sensors installed in the vehicle, wherein each of the plurality of life detection sensors obtains sensor data as a part of the occupant detection scanning process; (step 105) [Fig. 2-3; page 2, 24-30; page 5, 22 to page 6, 6; page 13, 13 to Page 14, 11];
determining whether an occupant is present at the vehicle based on the sensor data; an affirmative or negative determination with respect to an occupant is made [page 2, 30; Page 14, 1-7]; and
providing a notification that indicates whether an occupant is present at the vehicle; based on detection of an object, a notification is made to a vehicle display (17) and/or alarm, mobile device or remote location (step 106) [Fig. 2-3; page 2, 24 to page 3, 19; page 3, 29-33; page 5, 14-21; page 13, 13 to page 14, 11].
Consider claim 20 and as applied to claim 19:  The method of claim 19, wherein the notification includes indicating one or more life detection zones in which an occupant was detected; that a display (17) may indicate a graphical representation of occupation of each user location [Fig. 1; page 12, 23-29; page 14, 16-29].
Consider claim 21:  A vehicle occupant detection system, Maimoni discloses a system and method for determining whether passengers or other objects have been left in an unattended vehicle [Title; Abstract; Fig. 1; page 1, 2-3; page 2, 24 to page 3, 27], comprising:
a controller and a memory storing computer instructions, wherein the controller includes a processor and that is communicatively coupled to the memory; a processor (16) adapted to execute instructions from a computer readable medium [page 2, 24 to page 3, 7; page 11, 19-28];
a plurality of life detection sensors, wherein the plurality of life detection sensors are installed within an interior cabin of a mass-transit vehicle and are each associated with a life detection zone, and wherein the plurality of life detection sensors are communicatively coupled to the controller; a plurality of sensors (12) each configured to detect one seating position location (detection zone), the sensors coupled to the processor [Fig. 1; page 11, 13-23];
a local warning system having a human-machine interface (HMI) output device, wherein the HMI output device is used to indicate a result of an occupant detection scanning process carried out using the plurality of life detection sensors; the system comprising a display means (17) which may be an independent monitor connected to the processor to display a graphical representation of sensor results [Fig. 1; page 12, 23-29];
wherein the HMI output device of the local warning system comprises an electronic display device presenting a graphical user interface (GUI) that is configured to provide a graphical representation of results of the occupant detection scanning process for each of the plurality of life detection zones; Maimoni specifically discloses a display (17) with a GUI and that the display may indicate a graphical representation of occupation of each user location [Fig. 1; page 7, 6-18; page 12, 23-29; (also page 12, 1-14)],  page 14, 16-29].
wherein the controller, when executing the computer instructions using the processor, causes the vehicle occupant detection system to:
acquire sensor data by scanning the life detection zone using the plurality of life detection sensors; (step 105) [Fig. 2-3; page 2, 24-30; page 5, 22 to page 6, 6; page 13, 13 to Page 14, 11];
for each of the plurality of life detection zones, determine whether an occupant is present in the life detection zone based on the sensor data; an affirmative or negative determination with respect to an occupant is made [page 2, 30; Page 14, 1-7]; and
for each of the plurality of life detection zones, provide a graphical indicator to a user indicating whether an occupant is present in the life detection zone using the electronic display device, wherein the graphical indicator is provided via the GUI on the electronic display device; based on detection of an object, a notification is made to a vehicle display (17) and/or alarm, mobile device or remote location (step 106) [Fig. 2-3; page 2, 24 to page 3, 19; page 3, 29-33; page 5, 14-21; page 13, 13 to page 14, 11].

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim 7 is rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1) in view of Mankame et al. (United States Patent Application Publication # US 2016/0096412 A1), hereinafter Mankame.
Consider claim 7 and as applied to claim 1:  The vehicle occupant detection system of claim 1, wherein the local warning system includes one or more interior notification devices and/or one or more exterior notification devices.
Maimoni discloses that notifications and/or alarms may be sent to an internal display (17) or to a driver phone (40), and also to remote locations, that an alert may be a various configuration of light and audio signals, and also that operation of both internal and external lights may be inhibited based on system status [Fig. 1; page 8, 6-10; page 12, 15-29; page 14, 30 to page 15, 3], but Maimoni does not specifically disclose exterior devices used for local notification.
Mankame discloses an analogous passenger cabin environment monitoring system [Title; Abstract; Fig. 1; Para. 0005, 0009] the monitoring including for the presence of persons or objects in a vehicle, and in particular that an alert or notification of an item left behind may include flashing of interior and/or exterior lights [Para. 0016, 0017].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide an alert or notification using 

Claim 11 is rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1) in view of Lorenz et al. (United States Patent Application Publication # US 2020/0050874 A1), hereinafter Lorenz.
Consider claim 11 and as applied to claim 1:  The vehicle occupant detection system of claim 1, further comprising a dedicated battery that is separate from the vehicle electrical system and that is used to provide power to at least part of the vehicle occupant detection system.
Maimoni discloses use of the vehicle power source (and battery) for system power [page 11, 1-3; page 15, 31 to page 16, 3], but does not disclose use of a separate dedicated battery power source.
Lorenz discloses an analogous car interior surveillance system [Title; Abstract; Fig. 1, 3a; Para. 0009-0011] wherein system functions comprise detecting the presence of a person in the vehicle, and specifically that the system comprises a power supply unit with battery and charger connected to the vehicle power supply, where the battery charges at times when vehicle 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to include a dedicated battery for operating a surveillance system, the battery charged from the vehicle electrical system when available as taught by Lorenz applied to a system and method for determining whether passengers or other objects have been left in an unattended vehicle as taught by Maimoni, wherein: (a) the battery allows the surveillance system to operate even when vehicle power is unavailable, (b) the dedicated battery prevents the surveillance system from draining the vehicle battery when the vehicle is not in use, and (b) if connected to a supply source that only provides energy when the vehicle is operating, this provides an additional sensing means for determining the end of service condition.

Claim 14 is rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1) in view of Asmar (United States Patent Application Publication # US 2020/0217942 A1).
Consider claim 14 and as applied to claim 13:  The vehicle occupant detection system of claim 13, wherein the mass-transit vehicle is an airplane or other aerial passenger vehicle, a train or other locomotive, or a boat or other marine vehicle.
Maimoni discloses installation in a wide variety of vehicles including any type of passenger vehicle, but not explicitly trains, aircraft or watercraft.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to employ an occupant detection system into a watercraft or aircraft as well as into a land vehicle, as taught by Asmar applied to a system and method for determining whether passengers or other objects have been left in an unattended vehicle as taught by Maimoni, where the same need to determine that persons or objects are not abandoned in the vehicle after a service termination event as exists for land vehicles.

Claims 16 and 17 are rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1) in view of Park (United States Patent Application Publication # US 2019/0143944 A1).
Consider claim 16 and as applied to claim 15:  The vehicle occupant detection system of claim 15, wherein the plurality of life detection sensors are installed on a ceiling or any other suitable location of a passenger cabin of the school bus, and wherein each of the plurality of life detection sensors have a field of view that covers its associated life detection zone.
 Maimoni discloses one of more sensor types configured to cover each seating location (zone) (12) [Fig. 1; page 5, 22 to page 6, 2; page 12, 30 to page 13, 
Park discloses an apparatus for sensing a passenger remaining in a vehicle and particularly that sensor may be mounted on the ceiling of the vehicle to detect a passenger in the seat of a vehicle [Title; Abstract; Fig. 1-4; Para. 0001-0002, 0012-0013, 0037; claim 1].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to employ an occupant detection system wherein one or more occupancy sensors are mounted on the ceiling of a vehicle in order to detect seated passengers, as taught by Park and applied to a system and method for determining whether passengers or other objects have been left in an unattended vehicle as taught by Maimoni, where a vehicle ceiling portion typically has an unobstructed view of a corresponding seating position.
Consider claim 17 and as applied to claim 16:  The vehicle occupant detection system of claim 16, wherein each of the plurality of life detection sensors are associated with a different one of the life detection zones and wherein the life detection zones include seating locations within the school bus. Maimoni discloses sensors at each seating location [Fig. 1; page 12, 30 to page 13, 3; page 15, 4-9; page 17, 5-16].

Claim 22 is rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1) in view of Marler (United States Patent # US 5,869,907) and White et al. (United States Patent # US 7,279640 B2), hereinafter White.
Consider claim 22:  A vehicle occupant detection system, Maimoni discloses a system and method for determining whether passengers or other objects have been left in an unattended vehicle [Title; Abstract; Fig. 1; page 1, 2-3; page 2, 24 to page 3, 27], comprising:
a controller and a memory storing computer instructions, wherein the controller includes a processor and that is communicatively coupled to the memory; a processor (16) adapted to execute instructions from a computer readable medium [page 2, 24 to page 3, 7; page 11, 19-28];
a plurality of life detection sensors, wherein the plurality of life detection sensors are installed within an interior cabin of a mass-transit vehicle and are each associated with a life detection zone, a plurality of sensors (12) each configured to detect one seating position location (detection zone), the sensors coupled to the processor [Fig. 1; page 11, 13-23]; and 
wherein the plurality of life detection sensors are communicatively coupled to the controller via a modular wire harness that has a plurality of modular wire harness segments and that enables additional life detection sensor(s) to each be added to the vehicle occupant detection system in a modular fashion through connecting an additional wire harness segment to one of the plurality of module wire harness segments;
a local warning system having a human-machine interface (HMI) output device, wherein the HMI output device is used to indicate a result of an occupant detection scanning process carried out using the plurality of life detection sensors; the system comprising a display means (17) which may be an independent monitor connected to the processor to display a graphical representation of sensor results [Fig. 1; page 12, 23-29];
wherein the controller, when executing the computer instructions using the processor, causes the vehicle occupant detection system to:
acquire sensor data by scanning the life detection zone using the plurality of life detection sensors; (step 105) [Fig. 2-3; page 2, 24-30; page 5, 22 to page 6, 6; page 13, 13 to Page 14, 11];
determine whether an occupant is present based on the sensor data; and provide an indication to a user that an occupant is present using the HMI output device when it is determined that an occupant is present; based on detection of an object, a notification is made to a vehicle display (17) and/or alarm, mobile device or remote location (step 106) [Fig. 2-3; page 2, 24 to page 3, 19; page 3, 29-33; page 5, 14-21; page 13, 13 to page 14, 11].
Maimoni discloses a system to be simply installed and integrated into a vehicle after the vehicle is built [Page 3, 21-23, Page 11, 1-3, 15-19], but does not disclose an expandable, segmented harness for interconnection.
Marler, however, discloses a modular wiring harness for a vehicle, applicable to a variety of vehicle types, which may be adapted to various requirements and in 
White discloses a segmented vehicle wiring harness, and in which segments are connected together to accommodate various loads and devices, and which, in particular, may be installed after vehicle manufacture [Title; Abstract; Fig. 1, 10, 13; Col. 1, 25-35; Col. 3, 17-41].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to interconnect various vehicle systems using a modular and adaptable wire harness system as taught by Marler, and in which the harness is designed for installation after vehicle construction to interconnect various vehicle accessory systems, and particularly where the harness itself comprises a plurality of interconnected segments as taught by White, and applied to a system and method for determining whether passengers or other objects have been left in an unattended vehicle as taught by Maimoni, wherein such a modular segmented harness allows installation of an accessory system to installed after vehicle manufacture, and a segmented harness, allows a plurality of different pre-manufactured segments to be interconnected to accommodate a particular or unique installation.

Claim 23 is rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1).
Consider claim 23:  A vehicle occupant detection system, Maimoni discloses a system and method for determining whether passengers or other objects have comprising:
a controller and a memory storing computer instructions, wherein the controller includes a processor and that is communicatively coupled to the memory; a processor (16) adapted to execute instructions from a computer readable medium [page 2, 24 to page 3, 7; page 11, 19-28];
a plurality of life detection sensors, wherein the plurality of life detection sensors are installed within an interior cabin of a mass-transit vehicle and are each associated with a life detection zone, and wherein the plurality of life detection sensors are communicatively coupled to the controller; a plurality of sensors (12) each configured to detect one seating position location (detection zone), the sensors coupled to the processor [Fig. 1; page 11, 13-23];
a local warning system having at least one human-machine interface (HMI) output device, wherein the at least one HMI output device is used to indicate a result of an occupant detection scanning process carried out using the plurality of life detection sensors; the system comprising a display means (17) which may be an independent monitor connected to the processor to display a graphical representation of sensor results [Fig. 1; page 12, 23-29];
a remote warning system having a cellular chipset and/or a short-range wireless communications circuitry; Maimoni discloses transmission to a mobile phone (audio and/or SMS), and therefore implicitly or inherently discloses a chipset or controlled for this purpose [Fig. 1-2; page 5, 12-21; page 6, 23-27; page 12, 15-22; page 13, 3-12];
wherein the controller, when executing the computer instructions using the processor, causes the vehicle occupant detection system to:
acquire sensor data by scanning the life detection zone using the plurality of life detection sensors; (step 105/204) [Fig. 2-3; page 2, 24-30; page 5, 22 to page 6, 6; page 13, 13 to Page 14, 11];
determine whether an occupant is present based on the sensor data; locally provide a first indication to a primary operator indicating that an occupant is present using a first one of the at least one HMI output device when it is determined that an occupant is present; wait a first predetermined amount of time for a confirmatory input to be received locally from the primary operator; and wirelessly transmit an indication that an occupant is present to a remote user using the remote warning system when it is determined that an occupant is present and when the confirmatory input is not received locally from the primary operator; based on detection of an object, a notification is made to a vehicle display (17) and/or alarm, mobile device or remote location (step 106) and also an embodiment in which, when the engine is turned off a timer is activated at a security fixture (207) in the rear of the vehicle, and if not neutralized within a predetermined time (208) and there is an affirmative detection, an alert of objects left in the vehicle is sent by the monitoring application (213) [Fig. 2-3; page 2, 24 to page 3, 19; page 3, 29-33; page 5, 14-21; page 13, 13 to page 14, 11].
Maimoni does not specifically disclose that the sending of an alert when the security fixture timer expires (and an object is detected and the sending of 

Claim 24 is rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1) in view of Park (United States Patent Application Publication # US 2019/0143944 A1) and Benard et al. (United States Patent # US 6,518,883 B1), hereinafter Benard.
Consider claim 24:  A vehicle occupant detection system, Maimoni discloses a system and method for determining whether passengers or other objects have been left in an unattended vehicle [Title; Abstract; Fig. 1; page 1, 2-3; page 2, 24 to page 3, 27], comprising:
a controller and a memory storing computer instructions, wherein the controller includes a processor and that is communicatively coupled to the memory; a processor (16) adapted to execute instructions from a computer readable medium [page 2, 24 to page 3, 7; page 11, 19-28];
a plurality of life detection sensors, wherein the plurality of life detection sensors are installed within an interior cabin of a mass-transit vehicle and are each associated with a life detection zone, wherein the plurality of life detection sensors are communicatively coupled to the controller, a plurality of sensors (12) each configured to detect one seating position location (detection zone), the sensors coupled to the processor [Fig. 1; page 11, 13-23]; wherein a first one of the plurality of life detection sensors is mounted to a ceiling within the interior cabin of the mass-transit vehicle by a cover that protects the at least one life detection sensor, and wherein the cover includes a sensor view portion that is comprised of a transmissive material that allows the first life detection sensor to obtain sensor data through the transmissive material;
a local warning system having a human-machine interface (HMI) output device, wherein the HMI output device is used to indicate a result of an occupant detection scanning process carried out using the plurality of life detection sensors; the system comprising a display means (17) which may be an independent monitor connected to the processor to display a graphical representation of sensor results [Fig. 1; page 12, 23-29];
wherein the controller, when executing the computer instructions using the processor, causes the vehicle occupant detection system to:
acquire sensor data by scanning the life detection zone using the plurality of life detection sensors; (step 105) [Fig. 2-3; page 2, 24-30; page 5, 22 to page 6, 6; page 13, 13 to Page 14, 11];
determine whether an occupant is present based on the sensor data; an affirmative or negative determination with respect to an occupant is made [page 2, 30; Page 14, 1-7]; and 
provide an indication to a user that an occupant is present using the HMI output device when it is determined that an occupant is present; based on detection of an object, a notification is made to a vehicle display (17) and/or alarm, mobile device or remote location (step 106) [Fig. 2-3; 
Maimoni discloses one of more sensor types configured to cover each seating location (zone) (12) [Fig. 1; page 5, 22 to page 6, 2; page 12, 30 to page 13, 2; page 15, 4-9; page 175=16], but not specifically that: (a) these sensors are mounted to the ceiling, or that: (b) the sensors comprise transmissive cover material. These features are known in the prior art, however, and for example:
Park discloses an apparatus for sensing a passenger remaining in a vehicle and particularly that sensor may be mounted on the ceiling of the vehicle to detect a passenger in the seat of a vehicle [Title; Abstract; Fig. 1-4; Para. 0001-0002, 0012-0013, 0037; claim 1].
Benard disclose a safety system for a motor vehicle comprising one or more sensors for detecting presence of a user (user’s hand specifically), and in particular that a sensor, which detects presence based on an emitted and received electromagnetic signal, emits the signal emitted through an opening, the opening blanked off by a cover (48) made of transmissive material [Title; Abstract; Fig. 1-5; Col. 1, 6-26; Col. 3, 29-44; claim 1].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) employ an occupant detection system wherein one or more occupancy sensors are mounted on the ceiling of a vehicle in order to detect seated passengers, as taught by Park, and (b) wherein a sensor is mounted behind an opening, the opening covered by transmissive material allowing sensor signals to be emitted and received 

Claim 25 is rejected under 35 USC §103 as unpatentable over Maimoni (WIPO/PCT Patent Application Publication # WO 2016/181395 A1) in view of Ramos (United States Patent Application Publication # US 2006/0071763 A1), hereinafter Ramos.
Consider claim 25:  A vehicle occupant detection system, Maimoni discloses a system and method for determining whether passengers or other objects have been left in an unattended vehicle [Title; Abstract; Fig. 1; page 1, 2-3; page 2, 24 to page 3, 27], comprising:
a controller and a memory storing computer instructions, wherein the controller includes a processor and that is communicatively coupled to the memory; a processor (16) adapted to execute instructions from a computer readable medium [page 2, 24 to page 3, 7; page 11, 19-28];
a plurality of life detection sensors, wherein the plurality of life detection sensors are installed within an interior cabin of a mass-transit vehicle and are each associated with a life detection zone, and wherein the plurality of life detection sensors are communicatively coupled to the controller; a plurality of sensors (12) each configured to detect one seating position location (detection zone), the sensors coupled to the processor [Fig. 1; page 11, 13-23];
a local warning system having a human-machine interface (HMI) output device, wherein the HMI output device is used to indicate a result of an occupant detection scanning process carried out using the plurality of life detection sensors; the system comprising a display means (17) which may be an independent monitor connected to the processor to display a graphical representation of sensor results [Fig. 1; page 12, 23-29];
a remote warning system having a cellular chipset and/or a short-range wireless communications circuitry; transmission of notifications or alerts to a mobile phone (audio and/or SMS), and therefore implicitly or inherently discloses a chipset or controlled for this purpose [Fig. 1-2; page 5, 12-21; page 6, 23-27; page 12, 15-22; page 13, 3-12]; and
a physical secret alarm trigger provided within the mass-transit vehicle; wherein the controller, when executing the computer instructions using the processor, causes the vehicle occupant detection system to:
receive an input triggering the physical secret alarm trigger; and
in response to receiving the input triggering the physical secret alarm trigger, sending a wireless message using the remote warning system indicating a potential active threat at the mass-transit vehicle.
Maimoni does not disclose a physical secret alarm trigger, typically described as a “panic button” and known in the prior art, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to employ a hidden physical switch device, which when triggered by the driver, sends a private alert to a remote location as taught by Ramos and applied to a system and method for determining whether passengers or other objects have been left in an unattended vehicle as taught by Maimoni, where such a “panic switch” allows the driver to quickly and surreptitiously send an alarm in the case of certain emergencies such as a robbery or hijacking (similar in principle to an alarm provided to a bank teller).

Allowable Subject Matter
The following claim 22, incorporating the subject matter of claims 22 and 24, and  drafted by the Examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Proposed claim 22:  A vehicle occupant detection system, comprising:
a controller and a memory storing computer instructions, wherein the controller includes a processor and that is communicatively coupled to the memory;

wherein the plurality of life detection sensors are communicatively coupled to the controller via a modular wire harness that has a plurality of modular wire harness segments and that enables additional life detection sensor(s) to each be added to the vehicle occupant detection system in a modular fashion through connecting an additional wire harness segment to one of the plurality of module wire harness segments[[;]],
wherein a first one of the plurality of life detection sensors is mounted to a ceiling within the interior cabin of the mass-transit vehicle by a cover that protects the at least one life detection sensor, and 
wherein the cover includes a sensor view portion that is comprised of a transmissive material that allows the first life detection sensor to obtain sensor data through the transmissive material;
a local warning system having a human-machine interface (HMI) output device, wherein the HMI output device is used to indicate a result of an occupant detection scanning process carried out using the plurality of life detection sensors;
wherein the controller, when executing the computer instructions using the processor, causes the vehicle occupant detection system to:
acquire sensor data by scanning the life detection zone using the plurality of life detection sensors;
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Cech et al.  (U.S. Patent # US 10,252,640 B2) disclosing a seatbelt and child seat anchor based occupancy detection system.
Desai (U.S. Patent # US 10,636,276 B2) disclosing a cabin activity detection device.
Avrahmi et al. (WIPO/PCT Application Publication # WO 2015/060868 A1) disclosing  an in-vehicle warning system to generate warning by condition sensed in vehicle, performs emergency action in return to determination that environmental condition satisfy reference condition and presence/absence of operator in vehicle.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684